Case 2:18-cv-00736-JCC Document 80-1 Filed 03/31/21 Page 1 of 8
Case 2:18-cv-00736-JCC Document 80-1 Filed 03/31/21 Page 2 of 8
Case 2:18-cv-00736-JCC Document 80-1 Filed 03/31/21 Page 3 of 8
Case 2:18-cv-00736-JCC Document 80-1 Filed 03/31/21 Page 4 of 8
Case 2:18-cv-00736-JCC Document 80-1 Filed 03/31/21 Page 5 of 8
Case 2:18-cv-00736-JCC Document 80-1 Filed 03/31/21 Page 6 of 8
             Case 2:18-cv-00736-JCC Document 80-1 Filed 03/31/21 Page 7 of 8




Footnotes
*     The Honorable Michael J. Melloy, United States Circuit Judge for the U.S. Court of Appeals for the Eighth Circuit, sitting
      by designation.
1     The PPEA is enforced by the Bureau for Private Postsecondary Education within the California Department of Consumer
      Affairs. See Cal. Educ. Code §§ 94800.5, 94820.
2     The facts are taken from the complaint. For purposes of this decision we must assume them to be true. See Ashcroft v.
      Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).
3     We review de novo the district court's grant of a motion to dismiss for failure to state a claim. Burgert v. Lokelani Bernice
      Pauahi Bishop Tr., 200 F.3d 661, 663 (9th Cir. 2000). Constitutional questions implicating the First Amendment are also
      reviewed de novo. Cohen v. San Bernardino Valley Coll., 92 F.3d 968, 971 (9th Cir. 1996).
4     Even generally applicable laws can implicate First Amendment concerns, warranting greater scrutiny. See, e.g., O'Brien,
      391 U.S. at 376–77, 88 S.Ct. 1673 (making clear that “incidental limitations on First Amendment freedoms” at times
      implicate the First Amendment); see also Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 289–98, 104 S.Ct.
      3065, 82 L.Ed.2d 221 (1984) (subjecting a law generally prohibiting sleeping in public parks to First Amendment scrutiny).
5     It is not entirely clear to us from the statute whether the institution is responsible for refusing enrollment to the student,
      or whether the student is responsible for determining his own eligibility. See Cal. Educ. Code § 94904(a) (“The student
      shall not enroll unless the student achieves a [qualifying] score.”). Under some circumstances the enrollment agreement
      is “not enforceable,” which suggests that the student has a defense to any effort to collect tuition and fees. Id. § 94902(b).
      The question of how the Act is enforced is not essential our disposition here.
6     The nonprofit religious organization exemption comes with its own content-based restriction: “The instruction is limited
      to the principles of that religious organization ....” Cal. Educ. Code § 94874(e)(1)(A).
7     The state's fallback position is that even if the PPEA does not regulate pure conduct, any regulation of speech is incidental
      because it is not related to expression and the O'Brien intermediate scrutiny standard applies. See Texas v. Johnson,
      491 U.S. 397, 403, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989); O'Brien, 391 U.S. at 377, 88 S.Ct. 1673. This standard is
      identical to the standard we apply to content-neutral time, place, and manner restrictions. See McCullen, 573 U.S. at 486,
      134 S.Ct. 2518; Humanitarian Law Project, 561 U.S. at 27–28, 130 S.Ct. 2705; Ward, 491 U.S. at 798, 109 S.Ct. 2746.
            Case 2:18-cv-00736-JCC Document 80-1 Filed 03/31/21 Page 8 of 8


     Because we have determined that the Act is content-based, we necessarily conclude that O'Brien is not the appropriate
     standard of review.
8    The information was usually first sold by the pharmacy to a data-mining firm, which in turn sold it to the pharmaceutical
     manufacturer. 564 U.S. at 558, 131 S.Ct. 2653. But they were all part of the same economic and informational chain.
9    California argues that the ability-to-benefit requirement does not preclude speech because PCHS is free, for example,
     to post online videos of horseshoeing which Narez could watch. This argument, however, ignores the value the First
     Amendment places on in-person expression of ideas, see Kleindienst, 408 U.S. at 765, 92 S.Ct. 2576 (finding First
     Amendment injury to listeners who did not have face-to-face access to a speaker), and ultimately goes to whether
     California can carry its burden under the requisite level of scrutiny, see McCullen, 573 U.S. at 477, 134 S.Ct. 2518
     (explaining that, even in the intermediate scrutiny context, restrictions on speech must “leave open ample alternative
     channels for communication of the information” to survive First Amendment scrutiny (quoting Ward, 491 U.S. at 791,
     109 S.Ct. 2746)), not whether speech is implicated in the first instance, see Kleindienst, 408 U.S. at 765, 92 S.Ct. 2576
     (noting that the Court was “loath to hold on th[e] record that existence of other alternatives extinguishes altogether any
     constitutional interest on the part of the appellees in this particular form of access”).
10   In reversing the judgment of the district court, we have no reason to question California's motives: “A law that is content
     based on its face is subject to strict scrutiny regardless of the government's benign motive, content-neutral justification,
     or lack of ‘animus toward the ideas contained’ in the regulated speech.” Reed, 135 S. Ct. at 2228 (quoting Cincinnati
     v. Discovery Network, Inc., 507 U.S. 410, 429, 113 S.Ct. 1505, 123 L.Ed.2d 99 (1993)); see also Minneapolis Star, 460
     U.S. at 592, 103 S.Ct. 1365 (“We need not and do not impugn the motives of the ... legislature .... Illicit legislative intent
     is not the sine qua non of a violation of the First Amendment.”).


End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.
